DETAILED ACTION
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Reasons for Allowance

Claims 1-6 and 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The claims are allowable because the prior art does not teach simultaneously employing the recited four connection types (“arrangements”): 1) over the air broadcast; 2) a long-range wireless (interpreted to exclude a hot spot connection to a first provider); 3) a hot spot connection through another device, to a different, second provider; and 4) Ethernet to collect the content.  Further, the prior art does not teach a return path having ATSC protocol, that is provided by a combination of the second and third connections.  These limitations, taken together with the other recited limitations, render the claims novel.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRN/
/JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424